Citation Nr: 0830623	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  07-12 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. M. Powell, Associate Counsel


INTRODUCTION

The veteran had active service from April 1958 to May 1959.  
The veteran died in March 2005.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the 
Chicago, Illinois Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant contends that service connection is warranted 
for the cause of the veteran's death.  The veteran's terminal 
medical records reveal that at the time of his death, he had 
been hospitalized since February 2005 for what initially was 
to be a coronary artery bypass graft.  However, subsequent to 
the surgery, he suffered a stroke that affected his left 
side.  The veteran's March 2005 death certificate indicates 
that the immediate cause of his death was a post-service 
stroke.

With respect to whether the veteran's service-connected 
rheumatic heart disease with murmur caused or substantially 
or materially contributed to the cause of his death, a VA 
examiner, in March 2006 opined that it is less likely than 
not that the veteran's death from a post-surgery stroke was 
related to his service-connected rheumatic heart disease with 
murmur.  However, the Board observes that the examiner failed 
to provide an opinion as to whether the veteran's service-
connected rheumatic heart disease aggravated the coronary 
artery disease that led to the veteran's fatal stroke.  The 
examiner also failed to address if any inflammation, 
particularly in the arteries, due to the veteran's service-
connected rheumatic fever, resulted in or aggravated the 
veteran's coronary artery disease.  Therefore, because the 
March 2006 VA examiner failed to address such significant 
issues in the opinion that he provided, the Board finds that 
such opinion is inadequate and that a new VA opinion is 
necessary.

The Board observes that in Hupp v. Nicholson, 21 Vet App 342 
(2007) the United States Court of Appeals for Veterans Claims 
(Court) expanded the Veterans Claims Assistance Act of 2000 
(VCAA) notice requirements for a DIC claim.  In Hupp, the 
Court held that, when adjudicating a claim for DIC, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime. The Court concluded that, in general, section 
5103(a) notice for a DIC case must include: (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected condition; 
and (3) an explanation of the evidence and information 
required to substantiate a DIC claim based on a condition not 
yet service-connected.  In addition, the Court found in Hupp 
that the content of the section 5103(a) notice letter will 
depend upon the information provided in the claimant's 
application. While VA is not required to assess the weight, 
sufficiency, credibility, or probative value of any assertion 
made in the claimant's application for benefits, the Court 
held in Hupp that the section 5103(a) notice letter should be 
"tailored" and must respond to the particulars of the 
application submitted.
A review of the claims file reveals that, in light of the 
Hupp decision, the June 2005 VCAA notification letter sent to 
the appellant is insufficient.  Thus, the Board finds that 
remand is required so that the appellant can be provided with 
a new VCAA notice letter that more fully complies with the 
Court's holding in Hupp.

Accordingly, the case is REMANDED for the following action:

1.  Issue a corrective VCAA notice under 
38 U.S.C.A. § 5103 (a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation 
of the information or evidence needed to 
substantiate the claim for entitlement to 
service connection for the cause of the 
veteran's death as outlined by the Court 
in Hupp v. Nicholson, 21 Vet App 342 
(2007).  Specifically, the appellant 
should be informed of the conditions for 
which the veteran was service-connected 
at the time of his death, an explanation 
of the evidence and information required 
to substantiate a DIC claim based on each 
previously service-connected condition; 
and an explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service connected.  Such notice must be 
tailored to the specific information 
provided in the appellant's April 2005 
claim for benefits.

2.  The veteran's claims file should be 
forwarded to the appropriate VA 
specialist, preferably a cardiologist, 
who should be requested to furnish an 
opinion concerning whether it is at least 
as likely as not (50 percent or greater 
likelihood) that the veteran's service-
connected rheumatic heart disease, or 
service-connected rheumatic fever, 
aggravated the coronary artery disease 
that led to his fatal stroke.  The VA 
clinician should also provide an opinion 
as to whether it is at least as likely as 
not that any inflammation, particularly 
in the arteries, due to the veteran's 
service-connected rheumatic fever, 
resulted in, or aggravated, his coronary 
artery disease.
The rationale for all opinions expressed 
should be set forth. The claims folder 
should be made available to the examiner 
for review of pertinent documents therein 
in conjunction with the examination.  The 
examiner should specifically indicate 
whether or not the claims file was 
reviewed.

3.  Thereafter, the issue on appeal 
should be readjudicated.  If the benefit 
sought remains denied, the appellant 
should be issued a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond.  Thereafter, the 
case should be returned to the Board, as 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).
 


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



